Mr. Justice McIver,
dissenting. I dissent. One of the issues in the action was whether plaintiff was the owner of the judgment originally recovered by John M. Crotwell against Seth P. Pool. To maintain his allegation of ownership the plaintiff must trace his title through the assignment from Crotwell to T. H. Cooke. It therefore becomes a material inquiry whether such assignment was a valid or void transfer. It seems to me that it is illegal and void under section 2165, of the General Statutes (McConnell v. Kitchens, 20 S. C., 430), and that T. H. Cooke could not by a.n act expressly forbidden by statute acquire a legal title to the judgment, and could not, therefore, transfer any such title to the plaintiff, who consequently stands before the court claiming under a judgment in favor of a third person, to which he has shown no title whatever. He cannot claim as the innocent holder of a negotiable security, for the judgment is not such a security; nor can he invoke the protection afforded to a bona fide purchaser for valuable consideration without notice, for he has neither acquired the legal title (Bush v. Bush, 3 Strob. Eq., 131), nor has he paid any purchase money, the sole consideration of his purchase being an antecedent indebtedness, which is not sufficient. Williams v. Hollingsworth, 1 Strob. Eq., 103; Zorn v. Railroad Company, 5 S. C., 90; Haynsworth v. Bischoff, 6 S. C., 159.
I think, therefore, that the judgment appealed from should be reversed.
Judgment affirmed.